DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application has been transferred from Examiner Dega to Examiner Fu.

Status of Claims
	Claims 1, 3-12, 14-20, and 23-24 are currently pending and rejected.
	Claims 2 and 13 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14-20, and 23 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Hitchcock et al. (US 10,475,018) in view of Weinert JR et al. (Pub. No.: US 2020/0004798).
 	As per claims 1, 9 and 15, Hitchcock discloses a method, comprising:
detecting, by a device, access to a merchant portal associated with a merchant, wherein the access is via a first session associated with the merchant portal (See column 8 line 10-18, “metadata may facilitate communication between the account management logic 230 and the account management endpoint 218, as well as detecting 
detecting, by the device and based on monitoring a merchant account associated with a user, a change associated with a transaction setting of the merchant account (see column 6 line 27-39, “the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user’s information. The account management logic 230 may detect or intercept this activity”; see column 8 line 61 through column 9 line 7, “detecting changes to personal information, such as, for example, detecting when a user manually provides a changed personal information in a network page form”; also see column 9 line 31 through column 10 line 46, prior art teaches detecting changes of user’s transaction account data, including updating credit card information and adding new credit card to user transaction account; Examiner argues that detecting update associated with payment card of the account is detecting a change associated with a transaction setting);  
navigating, by a device and based on detecting the change, and based on a browser to a merchant login interface of the merchant portal (see column 6 line 27-39, “the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information.”);

wherein the transaction account information is associated with at least a new virtual transaction account generated for the transaction account (see column 10 line 31-46, “In response to detecting that a user is adding a new credit card to user account, the account management logic 230 has generated the component 308…The component 308 facilitates selection from various options: creating a one-time use card, linking the user account to an existing card, or entering new card information”; Examiner points out that creating a one-time use card is creating a new virtual transaction account, since one skilled in the art would know that one-time use card is a virtual card created to mask a real payment card’s sensitive information by using a uniquely generated card number, expiration date and security code as a proxy);
entering, by the device and using the navigation model, login credentials of the user into login fields of the merchant login interface to access a merchant account interface of the merchant, wherein the login credentials were previously received by the device and stored, in a data structure, in association with the merchant account (See 
wherein the login credentials are automatically entered into the login fields using the RPA to interact with the merchant login interface and based on the login credentials being stored in the data structure (see column 6 line 22-26, “the account management logic 230 may be configured to download the personal information mappings 242, the stored personal information 245, and/or the account data 248 via the network 209 from a server that hosts such data on behalf of the user”)
navigating, by the device and using the navigation model, the merchant portal to access the transaction setting of the merchant account (see column 6 line 30-32, 
updating, by the device and using the navigation model, the transaction setting to include the transaction account information (see column 7 line 9-14, “In contrast to a user manually entering updated information through differing network page forms of the multiple account providers, the user may enter the updated information one time, with the updates being automatically propagated for multiple accounts with potentially multiple account providers via the account management logic 230”)
Examiner notes Hitchcock discloses facilitating automatic updates of account data for multiple account providers of a user, rather than manually logging into network sites for each account provider and utilizing a different update procedure for each account provider, account management logic that manages the security credentials for each account is configured to communicate with each account provider automatically and provide the updated account information.   However, Hitchcock does not explicitly disclose establishing, by the device, a second session associated with the merchant portal.  Hitchcock also does not disclose browser navigation using a model.
	Weinert teaches establishing, by the device, a second session associated with the merchant portal (see paragraph 0041, 0048, 0062, “The RPA execution engine may maintain a state for the job execution instance such that based on the results of a previously executed module of the RPA application associated with the job instance a next identified module can be selected based on the results of the previously executed identified module and the RPA application of the job instance”; also see paragraph 0064-0065, prior art teaches providing automation of designated task across a plurality 
wherein the browser is navigated using a navigation model configured to use a robotic process automation (RPA) that is configured to interact with an interface of an application associated with the merchant portal (see abstract, paragraph 0013, “a system for robotic process administration (RPA), includes a data store storing a set of reusable modules, where each module comprises computer executable code for generating browser automation instructions for performing a task at a website using a browser automation platform and a configuration parameter”; also see paragraph 0051),
wherein the RPA is configured to navigate, via the second session and during the detected access via the first session, the interface of the application to identify elements of the merchant portal that correspond to updating the transaction setting (see paragraph 0014-0016, “The generated first browser automation instructions can be provided to the browser automation platform for execution against the first website in the first browser instance associated with the first job instance in the execution engine”; see paragraph 0038-0039, “Specifically, in one embodiment a user may use a designer interface (e.g., a graphical user interface (GUI) or the like) of the RPA system to select modules from the set of modules offered by the RPA system, configure those identified modules according to the target website for which it is desired to automate the task and link the configured identified modules to define an order of evaluation or execution of the modules”; see paragraph 0041, “Specifically, in one embodiment the RPA execution may evaluate an identified module by determining instructions for a browser automation platform for the identified module and configuring the browser automation platform 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hitchcock with teaching from Weiner to include establishing, by the device, a second session associated with the merchant portal, wherein the browser is navigated using a navigation model configured to use a robotic process automation (RPA) that is configured to interact with an interface of an application associated with the merchant portal, wherein the RPA is configured to navigate, via the second session and during the detected access via the first session, the interface of the application to identify elements of the merchant portal that correspond to updating the transaction setting.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a robotic process automation to automate a task on one or more websites) to a known method (i.e. managing credentials and authorizations for transactions) ready to provide predictable result (i.e. save burden from manually changing transaction setting on each website).

wherein the update event corresponds to an expiration of previous transaction information associated with the virtual transaction account (see column 10 line 3-14, “user entering the new expiration date, the account management logic 230 has generated the component 306. The component 306 explains that the account management logic 230 has detected a change to the expiration date. The component 306 prompts the user to confirm whether the change to the expiration date should be updated in a locally stored profile associated with the particular user account. The component 306 may include a checkbox or other selection mechanism for the user to designate whether the update should be propagated by the account management logic 230 to all user accounts that rely upon the same "Card 1" credit card”).
 	As per claim 4, Hitchcock discloses wherein the transaction account information comprises at least one of: a new account identifier associated with the transaction account, wherein the transaction account is a virtual transaction account or new expiration information associated with the new account identifier (see column 10 line 43-46, “The component 308 facilitates selection from various options: creating a one-time 
wherein the new account identifier and the new expiration information are generated based on the update event being detected. (see column 10 line 3-14, “user entering the new expiration date, the account management logic 230 has generated the component 306. The component 306 explains that the account management logic 230 has detected a change to the expiration date. The component 306 prompts the user to confirm whether the change to the expiration date should be updated in a locally stored profile associated with the particular user account. The component 306 may include a checkbox or other selection mechanism for the user to designate whether the update should be propagated by the account management logic 230 to all user accounts that rely upon the same "Card 1" credit card”).
 	As per claim 5, Hitchcock discloses wherein the login credentials are stored in the data structure based on receiving a user input authorizing storage of the login credentials for use in automatically updating the transaction setting based on the update event. (see column 4 line 47-55, “The data store 239 may be representative of a plurality of data stores 239 as can be appreciated. The data stored in the data store 239, for example, is associated with the operation of the various applications and/or functional entities of the client device 206a. For example, the data store 239 may include personal information mappings 242, stored personal information 245, account data 248, account management preferences 251, and/or other data.”).
 	As per claims 6 and 7, Hitchcock discloses facilitating automatic updates of account data for multiple account providers of a user, rather than manually logging into 
However, Weiner discloses wherein the RPA navigates the browser, enters the login credentials, navigates the merchant portal, and updates the transaction setting and wherein the RPA is specifically configured to update the transaction setting for the merchant account via the browser (see paragraph 0014-0016, “The generated first browser automation instructions can be provided to the browser automation platform for execution against the first website in the first browser instance associated with the first job instance in the execution engine”; see paragraph 0038-0039, “Specifically, in one embodiment a user may use a designer interface (e.g., a graphical user interface (GUI) or the like) of the RPA system to select modules from the set of modules offered by the RPA system, configure those identified modules according to the target website for which it is desired to automate the task and link the configured identified modules to define an order of evaluation or execution of the modules”; see paragraph 0041, “Specifically, in one embodiment the RPA execution may evaluate an identified module by determining instructions for a browser automation platform for the identified module and configuring the browser automation platform instructions for the module according to any configuration for associated parameters as defined in the definition of the module in the RPA application to generate a set of browser automation platform instructions specific to that job instance and module as defined in the RPA application”; see 
Therefore, one of ordinary skill in the art would have recognized the adaptation of automatic navigation using stored history and cookies as taught by Weiner to Hitchcock’s automatic updating of user account information with multiple account providers of a user, by providing automated navigation to the merchant portal so that the combined process eliminates the need for manually logging into network sites for each account provider in order to update the account setting of the user. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill would be motivated to make this substitution because by recognizing that the results of the combination were predictable.
 	As per claims 8, 14 and 20, Hitchcock discloses wherein the transaction setting is updated based on at least one of adding the transaction account information to the transaction setting, setting the transaction account information as default transaction account information for transactions associated with the merchant and the user, or replacing previous transaction account information with the transaction account information. (see column 9 line 60 through column 10 line 2, “The network page 300a 
 As per claim 10, Hitchcock discloses wherein the data structure includes a plurality of respective login credentials for a plurality of merchant accounts (see claim 1, “security credentials and personal information for a plurality of accounts of a user with a plurality of account providers”), and 
wherein the navigation model selects the login credentials from the plurality of respective login credentials to perform the login operation based on the data structure identifying that the login credentials are associated with the merchant account. (see column 9 line 32-46, “the account management logic 230 may be able to intercept user updates of personal information with minimal configuration client-side. To this end, the account management logic 230 may also transparently manage log-ins to various accounts managed by the account management logic 230. For example, when opening a browser, a network page generated via the proxy server 260 may be provided. The user may enter a master password via the network page, and subsequently, requests for network pages associated with managed accounts may result in automatic log-ins being performed by the account management logic 230 and the proxy server 260. In 
 As per claim 11, Hitchcock discloses wherein the login credentials are stored in the data structure based on receiving the authorization, wherein the authorization is verified based on a user verification process associated with the device. (see column 13 line 55-58, “the account management logic 230 may perform checksums, address validation, expiration date verification, email address verification, and/or other validation procedures.”).
 	As per claim 12, Hitchcock discloses wherein the transaction account information is generated based on determining that the transaction account information for the merchant account is to be updated (see column 6 line 29-39, “the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information. The account management logic 230 may detect or intercept this activity. In response, the account management logic 230 may scrape the changed information entered by the user via the form. Alternatively, the account management logic 230 may present a user interface 236 that allows the user to confirm his or her intentions and enter the information to be changed in a structured manner”), and 
 	wherein the transaction account information comprises a virtual transaction account identifier (see column 6 line 50-57, “when a user enters a new last name, the last name may be linked via personal information mappings 242 with two accounts corresponding to two different account providers. The account management logic 230 may identify the two accounts that rely upon the last name information and then send a 
	As per claim 16, Hitchcock discloses wherein the merchant account is identified based on the user accessing the merchant portal. (see column 6 line 29-36, “the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information. The account management logic 230 may detect or intercept this activity. In response, the account management logic 230 may scrape the changed information entered by the user via the form.”).
 	As per claim 17, Hitchcock discloses wherein the merchant portal comprises at least one of a web-based portal that is accessible via a browser, or an application portal that is accessible via an application of a user device (see column 3 line 25-40, “The network data server 215 may serve up network content via HTTP, simple object access protocol (SOAP), representational state transfer (REST), real-time transfer protocol 
	As per claim 18, Hitchcock does not teach wherein the RPA is configured based on the merchant portal and wherein the interface of the merchant portal is a user interface of the merchant portal; and the RPA is configured based on the merchant portal. 
	Weiner teaches the RPA is configured based on the merchant portal and wherein the interface of the merchant portal is a user interface of the merchant portal; and the RPA is configured based on the merchant portal (see paragraph 0014-0016, “The generated first browser automation instructions can be provided to the browser automation platform for execution against the first website in the first browser instance associated with the first job instance in the execution engine”; see paragraph 0038-0039, “Specifically, in one embodiment a user may use a designer interface (e.g., a graphical user interface (GUI) or the like) of the RPA system to select modules from the set of modules offered by the RPA system, configure those identified modules according to the target website for which it is desired to automate the task and link the configured identified modules to define an order of evaluation or execution of the modules”; see paragraph 0041, “Specifically, in one embodiment the RPA execution may evaluate an identified module by determining instructions for a browser automation platform for the identified module and configuring the browser automation platform 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hitchcock with teaching from Weiner to include the RPA is configured based on the merchant portal and wherein the interface of the merchant portal is a user interface of the merchant portal; and the RPA is configured based on the merchant portal.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a robotic process automation to automate a task on one or more websites) to a known method (i.e. managing credentials and authorizations for transactions) ready to provide predictable result (i.e. save burden from manually changing transaction setting on each website).
 	As per claim 19, Hitchcock discloses wherein the transaction setting is capable of being updated without interrupting a user session associated with the merchant portal. (see column 13 line 6-11, “the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to 
	 As per claim 23, Hitchcock does not teach the RPA is configured based on at least one of: type of the merchant portal, type of the browser, type of operating system that is to be used to access the merchant portal.
	Weiner teaches the RPA is configured based on at least one of: type of the merchant portal, type of the browser, type of operating system that is to be used to access the merchant portal (see paragraph 0014-0016, “The generated first browser automation instructions can be provided to the browser automation platform for execution against the first website in the first browser instance associated with the first job instance in the execution engine”; see paragraph 0038-0039, “Specifically, in one embodiment a user may use a designer interface (e.g., a graphical user interface (GUI) or the like) of the RPA system to select modules from the set of modules offered by the RPA system, configure those identified modules according to the target website for which it is desired to automate the task and link the configured identified modules to define an order of evaluation or execution of the modules”; see paragraph 0041, “Specifically, in one embodiment the RPA execution may evaluate an identified module by determining instructions for a browser automation platform for the identified module and configuring the browser automation platform instructions for the module according to any configuration for associated parameters as defined in the definition of the module in the RPA application to generate a set of browser automation platform instructions specific to that job instance and module as defined in the RPA application”; see paragraph 0054, 0058, 0059, “The RPA application 110 may, for example, be saved in 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hitchcock with teaching from Weiner to include the RPA is configured based on at least one of: type of the merchant portal, type of the browser, type of operating system that is to be used to access the merchant portal.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a robotic process automation to automate a task on one or more websites) to a known method (i.e. managing credentials and authorizations for transactions) ready to provide predictable result (i.e. save burden from manually changing transaction setting on each website).

Claims 24 is rejected under 35 U.S.C. §103(a) as being unpatentable over Hitchcock et al. (US 10,475,018) in view of Weinert JR et al. (Pub. No.: US 2020/0004798), and further in view of Alspaugh et al. (Patent No.: US 10,936,643).
	As per claim 24, Hitchcock teaches wherein information associated with one or more online platforms are at least one of: hosted on the one or more online platforms, or broadcast from the one or more online platforms (see column 2 line 5-16, column 5 line 
Hitchcock does not teach wherein the change is associated with a security breach, wherein security breach is detected by using at least a machine learning model that is configured to analyze information associated with one or more online platforms.
Alspaugh teaches the change is associated with a security breach, wherein security breach is detected by using at least a machine learning model that is configured to analyze information associated with one or more online platforms (see column 64 line 42-60, “Take intelligence harvester 1940, in one embodiment, may implement machine learning (ML) or artificial intelligence (AI) processing to identify patterns of task occurrences that correlate to other data of interest, such as detected security breach events reflected in independent data”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hitchcock with teaching Alspaugh to include the change is associated with a security breach, wherein security breach is detected by using at least a machine learning model that is configured to analyze information associated with one or more online platforms.  The modification would have been obvious, because it is merely applying a known technique (i.e. using machine learning to detect security breach) to a known method (i.e. managing credentials and authorizations for transactions) ready to provide predictable result (i.e. improve network security).



Response to Remarks
	In the response filed on 12/17/2021, Applicant amended independent claims 1, 9, and 15.  Examiner cites two new prior arts, Weinert JR et al. (Pub. No.: US 2020/0004798) and Alspaugh et al. (Patent No.: US 10,936,643), to address the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022